PER CURIAM.
The DUI Program Trust Fund Commission, which has been appointed by this Court to oversee the administration of all monies collected pursuant to section 25.387, Florida Statutes (1981) and rule 6.115, Rules of Practice and Procedure for the Traffic Courts, petitions this Court to adopt proposed amendments to rule 6.115. The rule as proposed conforms with newly enacted Chapter 88-196, Laws of Florida which, inter alia, raised the assessment on persons attending DUI programs from $3.00 to $6.00. The proposed amendment also includes other technical amendments to rule 6.115.
We approve the proposed amendments to rule 6.115 and adopt them to become effective upon the filing of this opinion. The rule as amended follows. Deletions are indicated by the use of struck-through type; new language is indicated by underscoring.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.
Rule 6.115 DWI-School DUI Program Coordination Trust Fund
(1)Each DWI school DUI Program approved by the DWI-Schools Coordinator DUI Programs Director is required to remit monthly the assessments collected pursuant to Section 25.387, Florida Statutes, to the DWI — Schools Coordinator DUI Programs Director of the Supreme Court on a form provided by the Supreme Court.
(2) Each certified DWI-Schools DUI Program shall cause records and accounts to be kept in accordance with procedures prescribed by the Supreme Court. Such records and accounts will be subject to audit by the designated representative of the Supreme Court.
(3) Each DW-I — School DUI Program shall collect the trust fund in accordance with the plan attached hereto.
Pursuant to Section 25.387, Florida Statutes, the Supreme Court hereby adopts the following plan for the implementation of the DWI Schools DUI Programs Coordination Trust Fund.
(1) Effective July — 1-,—1981-,. all DWI Schools All DUI Programs in the state of Florida shall assess three six dollars against every individual enrolling in a DWI DUI course at the time of the enrollment, including those who transfer to or from a school program in another state. Federal military employees, their dependents and retired military personnel who attend a federal military DW-I School DUI program shall be subject to the assessment. In addition, effective October 1, 1986, second and third offenders evaluated for eligibility for restricted licenses pursuant to section 322.271(2)(b), Florida Statutes, shall be assessed three six dollars upon enrollment in the program and upon each subsequent anniversary date of such enrollment for the duration of the restricted license period.
(2) In no case shall the assessment be waived.
(3) Each school program shall remit on a monthly basis the assessment collected. The monthly remittance shall be forwarded at such time so as to be received by the Supreme Court by the seventh working day of the next month. The remittance shall be in the form of a check or money order payable to the State of Florida and be sent with a form entitled “DWI-Schools DUI Programs Coordination Trust Fund-Remittance of $3,00 $6.00 Additional Assessment.” See Ap*151pendix A, This form shall be subject to the approval of the DUI Program Trust Fund Commission.
(4) Each DWI School DUI Program shall cause records and accounts to be kept which show the collection of each assessment and which will be subject to audit by the Supreme Court. The records of the assessments shall be in a form specified by the Supreme Court. See Appendix B. This form shall be subject to the approval of the DUI Program Trust Fund Commission.
(5) Each school program shall be responsible for all costs, if any, incurred through compliance with the requirements of the fund.
(6) Each DWI School DUI Program may request a $3,00 an increase in the fee charged for enrollment in the ©WI DUI course, to cover the assessment. The DWI Schools Coordinator’s DUI Programs Coordination Office shall determine whether a change in the fee is appropriate.
(7) Monies collected by the fund shall be used by the DW-I-Schools Coordinar ⅜⅛ DUI Programs Coordination Office to pay for staff salaries, travel and other expenses related to the functioning of the office. The fund will also be used to pay for programs in which the coordinar tors Director’s office engages, including but not limited to, interstate reciprocity, training, certification, monitoring and technical assistance. The Supreme Court may assess the fund for reasonable costs for the administration of the funds.
(8) The DWI Schools-Coordinator DUI Program Trust Fund Commission shall be the administrator of the fund.